Citation Nr: 1727983	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-23 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975 in the U.S. Air Force, and from October 1976 to August 1993 in the U.S. Navy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its January 2007 decision, the RO denied increased ratings for the Veteran's claimed disabilities, and reduced the rating of his left wrist disability to 0 percent, effective October 31, 2006.  A statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.  Jurisdiction was subsequently transferred to Montgomery, Alabama.

In the substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  A hearing at the RO was scheduled for November 2009; however, the Veteran subsequently withdrew his request for a hearing.  This case is properly before the Board. 

In August 2012, the Board denied the Veteran's claim for a rating in excess of 10 percent for a low back disability, a rating in excess of 20 percent for a right shoulder disability, and a rating in excess of 0 percent for bilateral onychomycosis.  In January 2017, the Board denied his claim for entitlement to a rating in excess of 10 percent for a left wrist disability.  Consequently, the issues of entitlement to increased ratings for a low back disability, right shoulder disability, bilateral onychomycosis, and left wrist disability are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As such, the only remaining issues on appeal are listed on the cover page of this decision.

In August 2012, September 2015, and January 2017, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remands has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of entitlement to total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran's right knee disability resulted in pain, his arthralgia was manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct degrees of severity during the period from August 23, 2005, to November 23, 2009.

2.  From November 24, 2009, to September 27, 2012, the Veteran's right knee had limitation of motion on extension to 22 degrees, with pain.  It was also manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

3.  From September 28, 2012, to February 14, 2017, the Veteran's right knee disability was manifested by limitation of motion on extension to 10 degrees, with pain.  It was manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

4.  Since February 15, 2017, the Veteran's right knee disability has been manifested by limitation of motion on extension to 10 degrees.  There were no findings of episodes of locking or effusion into the joint.

5.  Although the Veteran's left knee disability results in pain, his arthralgia has been manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct degrees of severity during the period of August 23, 2005, to September 28, 2009.

6.  From September 29, 2009, to November 23, 2009, the Veteran's left knee disability was manifested by a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

7.  From November 24, 2009 to September 27, 2012, the Veteran's left knee disability was manifested by limitation of motion on extension to 35 degrees, with pain.  It was manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

8.  From September 28, 2012, to February 14, 2017, the Veteran's left knee disability was manifested by limitation of motion on extension to 10 degrees, with pain.  It was manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

9.  Since February 15, 2017, the Veteran's left knee disability has been manifested by limitation of motion on extension to 10 degrees.  There was a negative physical finding of episodes of locking or effusion into the joint.


CONCLUSIONS OF LAW

1.  From August 23, 2005, to November 23, 2009, the criteria for a rating in excess of 10 percent for right knee limitation of motion/painful motion have not been met.  38 U.S.C.A. §1155, 5107 (West 2016); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016). 

2.  From November 24, 2009 to September 27, 2012, the criteria for 30 percent rating for right knee limitation of extension have been met.  38 U.S.C.A. §1155, 5103a, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5261 (2016).

3.  Since September 28, 2012, the criteria for a 20 percent rating for right knee dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion have been met.  38 U.S.C.A. §1155, 5103a, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5258 (2016).

4.  From August 23, 2005, to September 28, 2009, the criteria for a rating in excess of 10 percent for a left knee limitation of motion/painful motion have not been met.  38 U.S.C.A. §1155, 5107 (West 2016); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016). 

6.  From September 29, 2009, to November 23, 2009, the criteria for a 20 percent rating for left knee dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion have been met.  38 U.S.C.A. §1155, 5103a, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5258 (2016).

7.  From November 24, 2009, to September 27, 2012, the criteria for a 40 percent rating for left knee limitation of extension have been met.  38 U.S.C.A. §1155, 5103a, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5261 (2016).

8.  Since September 28, 2012, the criteria for a 20 percent rating for left knee dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion have been met.  38 U.S.C.A. §1155, 5103a, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5258 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Briefly, the Veteran experienced an injury while on active duty in October 1980.  A VA examination in November 1993 resulted in an opinion that his bilateral knee disability was causally related to the in-service injury, and service connection was granted in a July 1994 rating decision, with a 10 percent rating assigned to each knee, effective September 1, 1993.  A January 2007 decision denied his claim for an increased rating and continued the 10 percent evaluation of the left and right knee disabilities.  He has appealed the assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

The disability must be viewed in relation to its history.  38 C.F.R. §4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. §4.7.  Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. §4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. §4.40. 

The Veteran's right and left knee arthralgia has been evaluated as 10 percent disabling under 38 C.F.R. §4.71a, Diagnostic Code (DC) 5099-5010.  However, the Board notes that DC 5010 provides that arthritis due to trauma is to be rated analogously under DC 5003.  

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. §4.71a, DC 5003; 38 C.F.R. §4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. §4.71a, DC 5257 (2016).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating available under this DC is 20 percent.

For rating purposes, normal range of motion (ROM) in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. §4.71a (2016).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. §4.71a, DC 5260 (2016).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. §4.71a, DC 5261 (2016).

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. §4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The General Counsel did not expressly address whether separate ratings are appropriate for cartilage damage and instability.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. §4.71a, Diagnostic Code 5258.  Separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion, including locking as a result of dislocated cartilage.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion, and for instability, if indicated by the evidence.  See VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-2004 (September 17, 2004).

III.  Analysis 

Historically, a July 1994 rating decision granted service connection for the Veteran's bilateral knee disability, and assigned a 10 percent rating for each knee.  A January 2007 decision denied the Veteran's claim for an increased rating as it pertains to both knees.  He has appealed the ratings assigned. 

The Veteran contends that his symptomatology related to his bilateral knee disability is more severe than currently rated.  He has been assigned initial 10 percent disability ratings for each knee pursuant to 38 C.F.R. §4.71a, DC 5003.  These 10 percent ratings for each knee have remained in effect since September 1, 1993, to the present.  The Veteran has also been assigned a noncompensable rating for traumatic arthritis of the left knee with limited extension associated with left knee arthralgia.  This noncompensable rating has remained in effect since September 28, 2012, to the present.  

A.  Right Knee Disability

(i) Period Beginning August 23, 2005, to November 23, 2009

The Veteran filed his claim for increased rating in August 2006. 

An October 2006 VA examination demonstrates symptoms of pain, flare-ups with increased levels of physical activity and episodes of a shocking pain in his right leg.  The Veteran further reported experiencing locking and swelling of his knee.  On physical examination, he had flexion of the right knee to 115 degrees, and was limited to 5 degrees from full extension.  He was reported to have pain on active and passive motion and there was no additional limitation of motion after repetitive use testing.  Overall, the examiner reported the Veteran's right knee as normal.  

The Veteran's treatment records are silent as to any complaints of or treatment for a right knee disability from August 2005 to July 2009.  An August 2009 VA treatment record notes a diagnostic code for a tear of medial cartilage or meniscus of the knee; however, there is no specification as to which of the Veteran's knees are impacted.  According to a September 2009 VA treatment record, the right knee presented with marked tenderness over the medial joint line, no effusion into the joint, and no lateral instability.  The physician noted some degree of osteoarthritis in the right knee.  See September 2009 VA treatment record.  The record is again silent for any complaints of or treatment for a right knee disability between September 2009 and October 2009.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee limitation motion/painful motion for this appeal period.

During this period on appeal, there is no indication of any such limitation of motion that would warrant disability ratings in excess of 10 percent for the Veteran's right knee disability.  Furthermore, there is no evidence of record to suggest that he has experienced any incapacitating exacerbations which would warrant a 20 percent rating under DC 5003.  Upon examination, the Veteran's flexion of his right knee was limited to 115 degrees, and his extension was limited to 5 degrees.  A normal range of motion for the knee joint is flexion at 140 degrees and extension at 0 degrees.  Based on limitation of motion, an increased evaluation to the next highest rating (20 percent) would be warranted if his knee was limited on extension to 15 degrees, or limited on flexion to 30 degrees.  38 C.F.R. §4.71a, DC 5260, 5261.

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's right knee disability for this appeal period is addressed in Subsection C.

(ii) Period Beginning November 24, 2009, to September 27, 2012

With regards to the right knee, the Board finds that the Veteran is entitled to a 20 percent rating under DC 5261 for limitation of extension, but is not entitled to an additional 20 percent rating under DC 5258 for dislocated semilunar cartilage for this appeal period.

In November 2009, the Veteran was afforded a VA examination where he was noted to have degenerative joint disease of the right knee.  X-ray reports exhibited narrowing of the medial compartment on his right knee.  He presented with widening of the knee joint without obvious joint effusion, and palpable pain over his patella.  Upon examination, his right knee was noted to have extension limited to 22 degrees with flexion limited to 112 degrees.

A January 2010 VA medical opinion clarified that the Veteran also presented with a medial meniscus tear with chondromalacia of his right knee.  

Treatment records between January 2010 and August 2010 indicate a continued tear of the medial cartilage or meniscus, with no specification as to whether the right or left knee is impacted.  

The Board finds that the Veteran is entitled to a 30 percent rating under DC 5261 for limitation of extension for this appeal period, but is not entitled to an additional 20 percent rating under DC 5258 for dislocated semilunar cartilage at any point during this appeal period.

According to the rating schedule, a claimant is entitled to 30 percent for extension of the knee joint that is limited to 20 degrees of extension.  

Here, the most probative evidence of record shows that the Veteran's right knee suffered from a limitation of 22 degrees on extension, continuing throughout this appeal period.  This limitation was accompanied by increased pain, fatigue, and weakness.  The Veteran underwent an MRI in December 2009, during which he was found to have a torn medial meniscus.  Prior to this date, the record does not demonstrate he was diagnosed with a torn medial meniscus.  

According to the rating schedule, a claimant is entitled to a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases, as well as evidence.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Board has considered whether a separate rating under DC 5258 for his left medial meniscus tear is applicable.  However, in this case, the Veteran has been shown to have limitation of extension to a compensable degree, as well as a meniscus tear.  

Notably, DC 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion into the joint.  Although the Veteran is currently in receipt of a 10 percent rating for this period of time based upon degenerative arthritis with noncompensable limitation of motion (DCs 5003, 5261), the Board finds that it would be more accurate and beneficial to the Veteran to rate him as 20 percent disabling under DC 5261 because that code more appropriately describes his predominant disability symptoms.  

Moreover, to provide him with an additional 20 percent rating under DC 5258 for his right meniscus tear would constitute pyramiding.  The Veteran's right knee symptomatology throughout the appeal period has included pain, fatigue, weakness, stiffness, and limitation of motion, which are contemplated under DCs 5258 and 5261.  Therefore, the Board finds that the Veteran is more appropriately rated under DC 5261 for his limitation of extension, and that an additional 20 percent rating under DC 5258 is not warranted.

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's right knee disability for this appeal period is addressed in Subsection C.

(iii) Period since September 28, 2012 

With regards to this appeal period, the Board finds that the Veteran is entitled to a 20 percent rating under DC 5258, but not a 10 percent rating under DCs 5003 or 5261 for his right knee disability.  

A September 2012 VA examination demonstrates a diagnosis of traumatic arthritis of the right knee.  The Veteran's flexion was limited to 110 degrees, with extension ending at 10 degrees.  He experienced objective pain on motion with tenderness and pain around the joint line or soft tissue.  During his examination, his right knee demonstrated normal muscle strength and there was no objective finding of joint instability, subluxation, or dislocation.  Upon examination, no meniscal condition or surgical procedure for a meniscal condition was noted. 

A February 2011 orthopedic consultation report revealed meniscal tears on both legs, with the left being more severe than the right side.  Treatment records in July 2013 and April 2014 indicate a continued tear of the medial cartilage or meniscus, with no specification as to whether the right or left knee is impacted.  

The record is silent as to any complaints of or treatment for a right knee disability, including meniscus tear, after April 2014.  

The Veteran was afforded a VA examination in November 2015, during which he complained of pain in both knees, with occasional locking and constant pain.  On examination, he demonstrated flexion to 125 degrees, with full extension.  His right knee had normal muscle strength with no joint instability or subluxation.  He also presented with a right meniscal tear.

The Veteran was most recently afforded a VA examination in February 2017, at which time he demonstrated flexion limited to 90 degrees, and extension limited to 10 degrees.  He was reported to have pain on active and passive motion and there was no additional limitation of motion after repetitive use testing.  The Veteran tested negative for joint instability or subluxation and there was no objective note of a meniscus tear of the right knee.  Overall, the examiner reported the Veteran's right knee as normal.  

The Board finds that the Veteran is entitled to a 20 percent rating under DC 5258 for a tear of the medial meniscus for this appeal period, but is not entitled to an additional 10 percent rating under DC 5003 for degenerative arthritis, or under DC 5261 for limitation of extension at any point during this appeal period.

According to the rating schedule, a claimant is entitled to a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Although the September 2012 and February 2017 VA examinations were negative for a meniscus tear, prior to this period on appeal, the Veteran was last noted to have a right meniscus tear in January 2010, with notes of a diagnosis for a tear of medial cartilage or meniscus in his VA treatment records from September 2009 to April 2014, with special emphasis on the dates applicable to this appeal period.  See January 2010 medical opinion; September 2009 VA treatment record; February 2011 VA treatment record; August 2011 VA treatment record; July 2013 VA treatment record; April 2014 VA treatment record.  Further, his November 2015 VA examination shows he suffered from a meniscus tear during this period.

Because there are periods of time where the medical records do not specify whether the diagnosed meniscus tear is applicable to the right or left knee, and the Veteran's right knee meniscus tear is inconsistently reported on VA examinations, the Board finds that the most probative evidence of record shows that the Veteran suffered from a torn medial meniscus throughout the appeal period.  Consequently, the Board will afford the Veteran the benefit of the doubt, and find that the right medial meniscus tear was present throughout the appeal period.  

Notably, the evidence of record demonstrates that the Veteran had frequent periods of pain with extension limited to 10 degrees.  See September 2012 VA examination; February 2017 VA examination.  This would entitle him to a 10 percent evaluation under DC 5261.  However, because he is currently rated under 5003 (for left knee arthralgia), assigning a separate rating under both DC 5003 and DC 5261would constitute pyramiding, as these diagnostic codes rate based on limitation of motion, including limitation of motion caused by pain.  See 38 C.F.R. §4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Further, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DC 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. §4.71a.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §4.40, 4.45, and 4.59.  See also DeLuca, supra.  Here, there is no question that the Veteran's right knee disability has caused pain, which has restricted overall motion.  However, even taking into account any additional functional limitation due to pain, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  See VAOPGCPREC 9-98 (motion of a joint effectively ends where pain begins).  Such ranges of motion are not compensable under DCs 5260 or 5261.  38 C.F.R. §4.71a.

However, DC 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion into the joint.  In light of the Board's finding that the Veteran is entitled to a 20 percent rating under DC 5258, he is not entitled to an additional rating under DC 5261.  As previously discussed, to provide him with an additional 10 percent rating under DC 5261 for limitation of extension would constitute pyramiding.  Here, the Veteran's right knee symptomatology throughout the appeal period has included pain, fatigue, weakness, and limitation of motion, which are contemplated under DCs 5258 and 5261.  

Further, although the Veteran is currently in receipt of a 10 percent rating for this period of time based upon arthritis under DC 5003, the Board finds that it would be more accurate and beneficial to the Veteran to rate him as 20 percent disabling under DC 5258 because that code more appropriately describes his predominant disability symptoms.  DC 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion, as due to pain, locking, and joint effusion; therefore DC 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for degenerative arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. §4.71a, DC 5003.  

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's right knee disability for this appeal period is addressed in Subsection C.

B.  Left Knee Disability

(i) Period beginning August 23, 2005, to September 28, 2009

The Veteran filed his claim for increased rating in August 2006. 

An October 2006 VA examination demonstrates reported symptoms of pain, flare-ups with increased levels of physical activity and episodes of a shocking pain in his left leg.  The Veteran further reported experiencing locking and swelling of his knee.  On physical examination, he had flexion of the left knee to 115 degrees, and was limited to 5 degrees from full extension.  He was reported to have pain on active and passive motion and there was no additional limitation of motion after repetitive use testing.  Overall, the examiner reported the Veteran's left knee as normal.  

The Veteran's treatment records are silent as to any complaints of or treatment for a left knee disability from August 2005 to July 2009.  An August 2009 VA treatment record notes a diagnostic code for a tear of medial cartilage or meniscus of the knee; however, there is no specification as to which of the Veteran's knees are impacted.  
Based on the evidence available, the Board finds that the preponderance of the evidence is against increased ratings in excess of 10 percent for the Veteran's left knee disability for this appeal period.

During this period on appeal, there is no indication of any such limitation of motion that would warrant disability ratings in excess of 10 percent for the Veteran's left knee disability.  Furthermore, there is no evidence of record to suggest that he has experienced any incapacitating exacerbations which would warrant a 20 percent rating under DC 5003.  Upon examination, the Veteran's flexion of his left knee was limited to 115 degrees, while his extension was limited to 5 degrees.  A normal range of motion for the knee joint is flexion at 140 degrees and extension at 0 degrees.  Based on limitation of motion, an increased evaluation to the next highest rating (20 percent) would be warranted if his knee was limited on extension to 15 degrees, or limited on flexion to 30 degrees.  38 C.F.R. §4.71a, DC 5260, 5261.

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's left knee disability for this appeal period is addressed in Subsection C.

(ii) Period beginning September 29, 2009, to November 23, 2009

The Board finds that the Veteran is entitled to a 20 percent rating under DC 5258 for dislocated semilunar cartilage for this period on appeal.  

According to a September 2009 VA treatment record, the Veteran presented with pain and tenderness in his left knee, with a tendency to walk with the left knee locked in extension.  The Veteran contended that his left knee gives way frequently with intermittent swelling.  He was noted to experience occasional "snapping" and "popping."  Upon examination, the left knee revealed a 5 degree flexion contracture, with no effusion, instability, or tenderness.  He had mild medial femoral condylar tenderness.  X-ray results revealed moderate narrowing of the medial compartment with mild to moderate osteoarthritic changes.  See September 2009 VA treatment record.  The record is silent for any complaints of or treatment for a right knee disability until November 2009.

The Board finds that the Veteran is entitled to a 20 percent rating under DC 5258 for dislocated semilunar cartilage.  DC 5258 provides that a 20 percent evaluation is warranted when the dislocated semilunar cartilage presents with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. §4.71a, DC 5258.  

Here, the record demonstrates that the Veteran reported experiencing episodes of pain and locking of the left knee.  Although there is no diagnosis of a meniscus tear in this period, previous VA treatment records note the presence of a meniscus tear of either knee as early as August 2009.  See August 2009 VA treatment record.  He reported experiencing intermittent "snapping" and "popping" of his left knee.  Resolving all doubt in the Veteran's favor, the Board finds that the left medial meniscus tear was present throughout this appeal period.

The Veteran is currently evaluated under DC 5003 (for traumatic arthritis that is productive of noncompensable limitation of motion, including due to pain).  
Although it is unclear whether the Veteran's left knee meniscus was diagnosed during this period on appeal, the left knee arthralgia has been manifested by symptoms of joint pain and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258.  As such, the Board finds that a 20 percent rating under DC 5258 is warranted, as use of DC 5258 is actually more favorable than the Veteran's 10 percent rating under DC 5003.

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's left knee disability for this appeal period is addressed in Subsection C.

(iii) Period beginning November 24, 2009, to September 27, 2012

The Board finds that the Veteran is entitled to a 40 percent rating under DC 5261 for limitation of extension in the left knee, but is not entitled to an additional 20 percent rating under DC 5258 for dislocated semilunar cartilage for this appeal period.

In November 2009, the Veteran was afforded a VA examination where he was noted to have degenerative joint disease of the left knee.  He presented with evidence of joint effusion and palpable pain over his patella.  Upon examination, his left knee was noted to have extension limited to 35 degrees with flexion limited to 85 degrees.

A January 2010 VA medical opinion clarified that the Veteran also presented with a medial meniscus tear with chondromalacia of his left knee.  

Treatment records between January 2010 and August 2010 indicate a continued tear of the medial cartilage or meniscus, with no specification as to whether the right or left knee is impacted.  A left meniscus tear is specified in subsequent VA treatment records, with a referral for outpatient partial arthroscopic medial meniscectomy.  See June 2010 VA treatment record; November 2010 VA treatment record; November 2010 VA treatment record (referral for outpatient surgery).  

The Board finds that the Veteran is entitled to a 40 percent rating under DC 5261 for limitation of extension for this appeal period, but is not entitled to an additional 20 percent rating under DC 5258 for dislocated semilunar cartilage at any point during this appeal period.

According to the rating schedule, a claimant is entitled to 40 percent for extension of the knee joint that is limited to 30 degrees. 

Here, the most probative evidence of record shows that the Veteran's left knee suffered from a limitation of 35 degrees on extension, continuing throughout this appeal period.  This limitation was accompanied by increased pain, fatigue and weakness.  The Veteran underwent an MRI in December 2009, during which he was found to have a torn medial meniscus.  Prior to this date, the record reflects he had a probable medial meniscus tear as early as September 2009.
 
According to the rating schedule, a claimant is entitled to a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, in this case, the Veteran has been shown to have limitation of extension to a compensable degree, as well as a meniscus tear.  Although the Veteran is currently in receipt of a 10 percent rating for this period of time based upon degenerative arthritis with noncompensable limitation of motion (DCs 5003, 5261), the Board finds that it would be more accurate and beneficial to the Veteran to rate him as 40 percent disabling under DC 5261 because that code more appropriately describes his predominant disability symptoms during this timeframe.  

Moreover, to provide him with an additional 20 percent rating under DC 5258 for his left meniscus tear would constitute pyramiding.  The Veteran's left knee symptomatology throughout this period on appeal has included pain, fatigue, weakness, locking, stiffness, and limitation of motion, which are contemplated under DCs 5258 and 5261.  Therefore, the Board finds that the Veteran is more appropriately rated under DC 5261 for his limitation of extension, and that an additional 20 percent rating under DC 5258 is not warranted.

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's left knee disability for this appeal period is addressed in Subsection C.

(iv) Period since September 28, 2012 

With regards to this appeal period, the Board finds that the Veteran is entitled to a 20 percent rating under DC 5258, but not a 10 percent rating under DCs 5003 or 5261.  

A September 2012 VA examination demonstrates a diagnosis of traumatic arthritis of the left knee.  The Veteran's flexion was limited to 115 degrees, with extension ending at 5 degrees.  He experienced objective pain on motion with tenderness and pain around the joint line or soft tissue.  During his examination, his left knee demonstrated normal muscle strength and there was no objective finding of joint instability, subluxation, or dislocation.  Upon examination, no meniscal condition or surgical procedure for a meniscal condition was noted. 

A February 2011 orthopedic consultation report revealed meniscal tears on both legs, with the left being more severe than the right side.  Treatment records in July 2013 and April 2014 indicate a continued tear of the medial cartilage or meniscus, with no specification as to whether the right or left knee is impacted.  

The record is silent as to any complaints of or treatment for a left knee disability, including meniscus tear, after April 2014.  

The Veteran was afforded a VA examination in November 2015, during which he complained of pain in both knees, with occasional locking and painful flare-ups occurring every one to two weeks on his left knee.  On examination, he demonstrated flexion to 125 degrees, with full extension.  His left knee had normal muscle strength with no joint instability or subluxation.  He also presented with a left meniscal tear.

The Veteran was most recently afforded a VA examination in February 2017, at which time he demonstrated flexion limited to 100 degrees, and extension limited to 10 degrees.  He was reported to have pain on active and passive motion and there was no additional limitation of motion after repetitive use testing.  The Veteran tested negative for joint instability or subluxation and there was no objective note of a meniscus tear of the left knee.  Overall, the examiner reported the Veteran's left knee as normal.  

The Board finds that the Veteran is entitled to a 20 percent rating under DC 5258 for a tear of the medial meniscus for this appeal period, but is not entitled to an additional 10 percent rating under DC 5003 for degenerative arthritis, or under 5261 for limitation of extension at any point during this appeal on period.

According to the rating schedule, a claimant is entitled to a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Although the September 2012 and February 2017 VA examinations were negative for a meniscus tear, prior to this period on appeal, the Veteran was last noted to have a left meniscus tear in November 2010, with notes of a diagnosis for a tear of medial cartilage or meniscus in his VA treatment records from September 2009 to April 2014, with special emphasis on the diagnosis that is of record during this appeal period.  See January 2010 medical opinion; September 2009 VA treatment record; June 2010 VA treatment record; November 2010 VA treatment record; February 2011 VA treatment record; August 2011 VA treatment record; July 2013 VA treatment record; April 2014 VA treatment record.  Further, his November 2015 VA examination shows he suffered from a meniscus tear during this period.

Because there are periods of time where the medical records do not specify whether the diagnosed meniscus tear is applicable to the right or left knee, and the Veteran's left knee meniscus tear is inconsistently reported on VA examinations, the Board finds that the most probative evidence of record shows that the Veteran suffered from a torn medial meniscus throughout the appeal period.  Consequently, the Board will afford the Veteran the benefit of the doubt, and find that the left medial meniscus tear was present throughout the appeal period.  

Notably, the evidence of record demonstrates that the Veteran had frequent periods of pain with extension limited to 5 and 10 degrees. See September 2012 VA examination; February 2017 VA examination.  The results of his February 2017 examination would warrant him a 10 percent rating under DC 5261.  However, because he is currently rated under 5003 (for left knee arthralgia), assigning a separate rating under both DC 5003 and DC 5261would constitute pyramiding, as these diagnostic codes rate based on limitation of motion, including limitation of motion caused by pain.  See 38 C.F.R. §4.14; Esteban v. Brown, 6 Vet. App. at 261-62 (1994).  

However, DC 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion into the joint.  In light of the Board's finding that the Veteran is entitled to a 20 percent rating under DC 5258, he is not entitled to an additional rating under DC 5261.  As previously discussed, to provide him with an additional 10 percent rating under 5261 for limitation of extension would constitute pyramiding.  Here, the Veteran's left knee symptomatology throughout the appeal period has included pain, fatigue, weakness, locking, and limitation of motion, which are contemplated under DCs 5258 and 5261. 

Further, although the Veteran is currently in receipt of a 10 percent rating for this period of time based upon arthritis under DC 5003, the Board finds that it would be more accurate and beneficial to the Veteran to rate him as 20 percent disabling under DC 5258 because that code more appropriately describes his predominant disability symptoms.  For these reasons, the Board finds that Veteran's limitation of motion and pain is contemplated when assigning the 20 percent rating under DC 5258. 

The Board's consideration of whether additional diagnostic codes are applicable to the Veteran's left knee disability for this appeal period is addressed in Subsection C.

C.  Additional Diagnostic Codes

With regards to both the right and left knees, the Board has also considered the possibility of separate ratings for limitation of flexion under DC 5260.  Such ratings are not warranted during any of the appeal periods.  VA examination reports have consistently reported degrees of flexion that are within normal limits, and in this regard, the Board understands this to mean there was no degree of motion that was limited to a compensable degree.  Thus, the Board finds that the preponderance of the evidence is against a finding that a separate rating for left or right knee limitation of flexion is warranted at any time during the periods on appeal.

A separate rating under diagnostic code 5257 is not warranted as the Veteran does not have recurrent subluxation or instability for either knee during the course of any of the aforementioned periods of this appeal.  The Veteran occasionally walks with a cane and does not wear any knee braces.  See October 2006 VA examination; September 2012 VA examination; November 2015 VA examination; and January 2017 VA examination.  Further, physical examinations of the Veteran revealed no instability during the pendency of the claim.  

With regards to a rating under diagnostic code 5259, the record is silent as to any reports of meniscus removal.  Thus, such diagnostic code does not provide for a greater rating.  

The medical evidence is also negative for a diagnosis of ankylosis or genu recurvatum, precluding a rating under diagnostic codes 5256 and 5263 for both the right and left knees.  The record is also silent for any complaints, treatments or diagnoses of an impairment of the tibia or fibula.  Thus, ratings under diagnostic code 5262 are not warranted. 


ORDER

From August 23, 2005, to November 23, 2009, a rating in excess of 10 percent for right knee arthralgia is denied.

From November 24, 2009 to September 27, 2012, a rating of 30 percent for right knee arthralgia with limitation of extension is granted.

Since September 28, 2012, a rating of 20 percent for right knee arthralgia with dislocated semilunar cartilage is granted.

From August 23, 2005, to September 28, 2009, a rating in excess of 10 percent for left knee arthralgia is denied.

From September 29, 2009, to November 23, 2009, a rating of 20 percent for left knee arthralgia dislocated semilunar cartilage is granted.

From November 24, 2009, to September 27, 2012, a rating of 40 percent for left knee arthralgia with limitation of extension is granted.

Since September 28, 2012, a rating of 20 percent for left knee arthralgia with dislocated semilunar cartilage is granted.

REMAND

The Veteran has stated that his bilateral knee disabilities impact his ability to work.  Specifically, he has reported that he had to terminate his work as an HVAC specialist, due to his inability to climb ladders, stand for long periods of time, or walk more than 200 to 300 feet.  

The Board finds the Veteran has raised a claim for TDIU.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In this case, as noted above, a TDIU claim has been raised by the record.  Pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Take any appropriate development action, to include contacting any recent employers identified in his VA Form 21-8940.

2.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


